415 So.2d 869 (1982)
Robert Edward GATTO, Appellant,
v.
FLORIDA PAROLE AND PROBATION COMMISSION, Appellee.
No. AI-473.
District Court of Appeal of Florida, First District.
June 24, 1982.
Robert E. Gatto, pro se.
Catherine L. Dickson, Asst. Gen. Counsel, Tallahassee, for appellee.
MILLS, Judge.
Gatto appeals the Commission's refusal to review his original scoring following his biennial reinterview. We affirm.
The reinterview is not an excuse to relitigate the establishment of a presumptive parole release date.
There was no ex post facto violation, Lopez v. Florida Parole and Probation Commission, 410 So.2d 1354 (Fla. 1st DCA 1982).
McCORD and SHIVERS, JJ., concur.